Citation Nr: 18100031
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-29 266
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder is remanded for additional development.
The Veteran served on active duty from July 1990 to April 1997, to include service in Korea.
Importantly, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimants reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue.
 
The matter is REMANDED for the following action:
1. Associate all outstanding VA treatment records with the claims file.
2. Additional details regarding the Veterans alleged PTSD stressors have been provided.  Personnel records suggest the Veteran served in Korea between November 1990 and January 1992.  At his November 2016 hearing before the Board, he testified to being assigned to the 2nd Infantry Division at Camp Casey and that 8 or 9 times he was assigned to patrol near the demilitarized zone between North and South Korea.  He recalled hearing gunfire, having to lay low and being very afraid.  In a January 2012 statement, another veteran who was this Veterans roommate while stationed in Korea in 1991 indicated witnessing the Veteran waking from nightmares and that he became increasingly angry and withdrawn prior to returning to the United States.
In addition, at the Board hearing, the Veteran specifically named a member of the military police who he stated lived with him in joint barracks while he was stationed at Fort McPherson, Georgia in 1992.  He indicated this individual committed suicide in front of him.
With these details, the AOJ should make additional efforts to corroborate the Veterans alleged stressors. As part of this, the AOJ should consider whether there is enough information to contact Joint Services Records Research Center for verification.
3. Because the Veteran has a diagnosis of major depressive disorder (MDD) and PTSD, he should be scheduled for a VA psychiatric examination regardless of whether his PTSD stressors are confirmed.
After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran has a diagnosis of PTSD and whether any diagnosed acquired psychiatric disorder, to include PTSD and/or MDD, is at least as likely as not (50 percent probability or greater) causally or etiologically related to active duty service, to include the Veterans service in Korea or at Fort McPherson, as opposed to its being more likely due to some other factor or factors.
A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resorting to speculation he or she should explain why.
4. When the development requested has been completed, readjudicate the Veterans claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide him an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski, Counsel

